Name: Commission Regulation (EEC) No 534/81 of 27 February 1981 amending for the sixth time Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: competition;  plant product;  prices;  agri-foodstuffs
 Date Published: nan

 No L 54/60 Official Journal of the European Communities 28 . 2 . 81 COMMISSION REGULATION (EEC) No 534/81 of 27 February 1981 amending for the sixth time Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1799/76 is hereby replaced by the following : 'Article 1 For the purposes of this Regulation, (a) "textile flax" means : flax produced from seeds of varieties : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed (J ), and in particular Article 2 (4) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1799/76 (2), as last amended by Regulation (EEC) No 1977/80 (3), repeated the definition of textile flax in Commission Regulation (EEC) No 771 /74 (4), as last amended by Regulation (EEC) No 174/81 (5) ; whereas the said definition was extended by the latter Regulation to the new varieties of textile flax being studied by the authorities of the Member States with a view to entering them in the catalogue of varieties ; whereas Article 1 of Regulation (EEC) No 1799/76 should be adapted accordingly ; Whereas the measures provided for in this Regulation^ are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats,  listed in the Annex to Regulation (EEC) No 771 /74, or  currently under study by the authorities of the Member States with a view to entering them in the catalogue of flax varieties mainly intended for production of fibres ; (b) "seed flax means : flax produced from seeds of other varieties . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 67, 15 . 3 . 1976, p . 29 . (2 ) OJ No L 201 , 27 . 7 . 1976, p . 14. (3) OJ No L 192, 26 . 7 . 1980, p. 24. (&lt;) OJ No L 92, 3 . 4 . 1974, p . 13 . (5 ) OJ No L 20, 23 . 1 . 1981 , p . 13 .